                               Case 20-10018       Doc 17      Filed 01/28/20       Page 1 of 2




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                  BALTIMORE DIVISION
                 In re:
                 MARVIN FOSTER,                                               CHAPTER 13
                                  DEBTOR.                                     CASE NO. 20-10018
                                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                          COMES NOW, MTGLQ Investors, L.P. (“Secured Creditor”), by Counsel, and objects to the
                 confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof, represents unto the Court:
                          1.      Secured Creditor has a claim against the property of the Debtor located at 5328
                 Kelmscot Rd, Rosedale, MD 21237 by virtue of the Note and accompanying Deed of Trust.
                          2.      Secured Creditor is in the process of preparing and filing a Proof of Claim, which
                 will include pre-petition arrears of approximately $26,632.65.
                          3.      The Plan is underfunded, as it fails to provide for repayment of the entire
                 arrearage.    Furthermore, the figures in Section 4.6.2 are contradictory, as 52 monthly arrears
                 payments of $401.44 result in a repayment of $20,874.88, not $25,000.00 as shown.
                          4.      Secured Creditor therefore objects to confirmation of the Plan.
                          5.      Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
                 objections specified above in order to be feasible and to provide adequate protection to this
                 Secured Creditor. It is respectfully requested that this Court deny confirmation of the Plan.
                          WHEREFORE, the undersigned requests as follows:
                          1.      That confirmation of the proposed Plan be denied;
                          2.      That the Debtor be required to modify the Plan to honor the terms and conditions
                 of the Deed of Trust; and




File No. 74712
             Case 20-10018       Doc 17      Filed 01/28/20       Page 2 of 2



        3.      For such other relief as this Court deems proper.

                                                MTGLQ Investors, L.P.

                                                By: /s/ Nisha R. Patel
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Nisha R. Patel, Esquire, Bar No. 20997
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Samuel I. White, P.C.
                                                1804 Staples Mill Road
                                                Suite 200
                                                Richmond, VA 23230
                                                Tel: (804) 290-4290
                                                Fax: (804) 290-4298
                                                npatel@siwpc.com

                                   CERTIFICATE OF SERVICE

         I certify that on January 28, 2020, the foregoing Objection was served via CM/ECF on
Robert S. Thomas, II, Trustee, and Jeffrey M. Sirody, Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage prepaid, to
Marvin Foster, Debtor, 5328 Kelmscot Rd, Rosedale, MD 21237.

                                                /s/ Nisha R. Patel
                                                Nisha R. Patel, Esquire
                                                Samuel I. White, P. C.
